Title: From Thomas Jefferson to Samuel Smith, 13 November 1805
From: Jefferson, Thomas
To: Smith, Samuel


                  
                     Dear Sir 
                     
                     Washington Nov. 13. 05
                  
                  Yours of the 5th. has been recieved, and not to keep under suspence the person who has offered the gun-powder, I observe that I have from my first coming into office recommended to the Secretary at War never to buy powder ready made, because it will not keep, but to lay in as great a stock as possible of salt petre and sulphur. he assures me our present stock of these articles are equal to any thing we can desire; but still we go on purchasing salt petre & refining it, so as to have it in the best condition ready to be manufactured when wanted. the powder too which is made in the US. is so weak that it can not justifiably be taken for the real services of war. I know of but one work in the US. where powder is made of such a quality as is used in the British & French service; at least as far as can be judged by what the public has heretofore had.   Accept my friendly salutations & assurances of respect
                  
                     Th: Jefferson 
                     
                  
               